Exhibit 10.1
JULIAN MICHAEL CUSACK
AND
ASPEN INSURANCE UK SERVICES LIMITED
 
AMENDED AND RESTATED SERVICE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause       Page      
1.
  INTERPRETATION     3  
2.
  AMENDMENT AND RESTATEMENT     4  
3.
  POSITION     4  
4.
  TERM     4  
5.
  DUTIES     4  
6.
  REMUNERATION AND COMMISSION     5  
7.
  PENSION AND INSURANCE BENEFITS     6  
8.
  EXPENSES     7  
9.
  HOLIDAYS AND HOLIDAY PAY     7  
10.
  DISABILITY OR DEATH     7  
11.
  CONFIDENTIAL INFORMATION     8  
12.
  COPYRIGHT AND DESIGNS     9  
13.
  GRATUITIES AND CODES OF CONDUCT     9  
14.
  RESTRICTIVE COVENANTS     9  
15.
  TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL     9  
16.
  TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE     12  
17.
  TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE     12  
18.
  TERMINATION OF EMPLOYMENT BY THE EXECUTIVE     13  
19.
  OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS     14
 
20.
  EFFECT OF TERMINATION OF THIS AGREEMENT     15  
21.
  GENERAL RELEASE     15  
22.
  OTHER TERMS AND CONDITIONS     16  
23.
  NOTICES     16  
24.
  PREVIOUS AND OTHER AGREEMENTS     16  
25.
  ENTIRE AGREEMENT/AMENDMENT     17  
26.
  ASSIGNMENT     17  
27.
  SEVERABILITY     17  
28.
  SUCCESSORS/BINDING AGREEMENT     17  
29.
  CO-OPERATION     17  
30.
  GOVERNING LAW     17  
31.
  COUNTERPARTS     18  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SERVICE AGREEMENT
DATE:                                                                   27
October 2011
PARTIES:

(1)   JULIAN MICHAEL CUSACK of 115 Providence Square, London, SE1 2ED (the
“Executive”); and

(2)   ASPEN INSURANCE UK SERVICES LIMITED (Registered in England No. 1184193),
30 Fenchurch St, London, EC3M 3BD, England (the “Company”).

OPERATIVE TERMS:

1.   INTERPRETATION

1.1   In this Agreement:

         
 
     “Affiliate”   means any entity directly or indirectly controlling,
controlled by, or under common control with the Company; or any other entity
designated by the Board in which the Company or an Affiliate has an interest;
 
       
 
     “Board”   means the Board of Directors of Holdings from time to time;
 
       
 
     “Group”   means the Company and its Affiliates (and “Group Company” means
the Company or any one of its Affiliates);
 
       
 
     “Holdings”   means Aspen Insurance Holdings Limited, a Bermuda limited
company, the ultimate holding company of the Company and its Affiliates;
 
     “Manager”    
 
    means the Chief Executive Officer of Holdings or such other person as the
Company may nominate from time to time as the person to whom the Executive shall
report.

1.2   In this Agreement references to any statutory provision shall include such
provision as from time to time amended, whether before on or (in the case of
re-enactment or consolidation only) after the date hereof, and shall be deemed
to include provision of earlier legislation (as from time to time amended) which
have been re-enacted (with or without modification) or replaced (directly or
indirectly) by such provision and shall further include all statutory
instruments or orders from time to time made pursuant thereto.

 



--------------------------------------------------------------------------------



 



2.   AMENDMENT AND RESTATEMENT       This Agreement shall serve as a complete
amendment and restatement of (i) the Service Agreement entered into between the
Executive and Holdings, and (ii) the Service Agreement entered into between the
Executive and the Company, each dated 1 May 2008 (which were themselves an
amendment and restatement of the Service Agreement entered into between Julian
Cusack and Holdings dated 1 May 2007 (such agreement being undated when signed
but effective following the transfer of Group CFO responsibilities))
(collectively the “Original Agreements”). Except as otherwise provided herein,
all terms of the Original Agreements shall be superseded by the terms of this
Agreement and, upon execution of this Agreement, the Original Agreements shall
be of no further force and effect.   3.   POSITION       The Company shall
employ the Executive as Chief Risk Officer of the Group or such other duties as
may be agreed between the Executive and the Manager from time to time.   4.  
TERM   4.1   The Company shall employ the Executive, and the Executive shall
serve the Company, on the terms and conditions set forth in this Agreement,
beginning on the date hereof (the “Effective Date”) and continuing unless and
until terminated in accordance with the provisions contained in this Agreement.
  4.2   Notwithstanding the provisions of Clause 3, it is anticipated that the
Executive’s employment will terminate by mutual agreement when the Executive
reaches the age of 70 years.   5.   DUTIES   5.1   During his employment
hereunder the Executive shall:

  (a)   report to the Manager and perform the duties and exercise the powers and
functions which from time to time may reasonably be assigned to or vested in him
by the Board in relation to Holdings and any other Group Company to the extent
consistent with his job title set out in Clause 3 (without being entitled to any
additional remuneration in respect of such duties for any Group Company) ;

  (b)   devote the whole of his working time, attention and ability to his
duties in relation to the Company and any other Group Company at such place or
places as the Board shall determine. The Executive shall carry out his duties
under this Agreement at the Company’s premises at 30 Fenchurch St, London EC3M
3BD,, or such other place as the Company and the Executive shall mutually agree,
provided that the Executive shall not be required to reside outside of the
United Kingdom;

  (c)   comply with all reasonable requests, instructions and regulations given
or made by the Board (or by any one authorised by it) and promptly provide such
explanations, information and assistance as to the performance of his duties
assigned to him under this Agreement as the Board may reasonably require;

 



--------------------------------------------------------------------------------



 



  (d)   faithfully and loyally serve Holdings and each other Group Company to
the best of his ability and use his utmost endeavours to promote its interests
in all respects;

  (e)   not engage in any activities which would detract from the proper
performance of his duties hereunder, nor without the prior written consent of
the Board in any capacity including as director, shareholder, principal,
consultant, agent, partner or employee of any other company, firm or person
(save as the holder for investment of securities which do not exceed three
percent (3%) in nominal value of the share capital or stock of any class of any
company quoted on a recognised stock exchange) engage or be concerned or
interested directly or indirectly in any other trade, business or occupation
whatsoever; and

  (f)   comply (and shall use every reasonable endeavour to procure that his
spouse and minor children will comply) with all applicable rules of law, stock
exchange regulations, individual registration requirements (at a cost to be
borne by the Company) and codes of conduct of Holdings and any other Group
Company in effect with respect to dealing in shares, debentures or other
securities of Holdings or other Group Company.

5.2   Nothing herein shall preclude the Executive from (a) serving on the boards
of directors of a reasonable number of other corporations subject to the
approval of the Chief Executive Officer of the Company in each case, which
approval shall not be unreasonably withheld, (b) serving on the boards of a
reasonable number of trade associations subject to the approval of the Board,
which approval shall not unreasonably be withheld, and/or charitable
organizations, (c) engaging in any charitable activities and community affairs,
and (d) managing his personal investments and affairs, provided that such
activities set forth in this Clause 5.2 do not significantly interfere with the
performance of his duties and responsibilities to any Group Company.   6.  
REMUNERATION AND COMMISSION   6.1   The Executive shall be paid by way of
remuneration for his services during his employment hereunder a salary at the
rate (the “Salary Rate”) of £370,000 per annum (less necessary deductions for
income tax and national insurance and any other authorised deductions), subject
to increase pursuant to Clause 6.3, which shall be inclusive of any fees to
which the Executive may be entitled as a director of Holdings or of any other
Group Company.   6.2   The Executive shall be eligible for a cash bonus, based
on a bonus potential of 100% of his annual salary, during his employment
hereunder of such amounts (if any) at such times and subject to such conditions
as the Compensation Committee of the Board (the “Compensation Committee”) may in
its absolute discretion decide; provided, however, that notwithstanding the
preceding language of this Clause 6.2, the Executive shall participate in all
management incentive plans made available to the Company’s senior executives at
a level commensurate with Executive’s status and position at the Company.   6.3
  The Company shall review the Salary Rate for increase at least once each year,
and any change in the Salary Rate resulting from such review will take effect
from 1 April. The Company’s review shall take into consideration, among other
factors, the base salary paid to individuals performing similar services at
comparable companies based in Bermuda,

 



--------------------------------------------------------------------------------



 



    the United Kingdom and the United States, as well as other relevant local or
global talent pool comparables, it being expressly understood that while it is
intended that the Company shall consider these factors, it shall have no
obligation to take any specific action based on such factors.   6.4   The
Executive’s salary will be payable by equal monthly installments; each monthly
installments will be in respect of a calendar month and will be paid on or
before the last day of such calendar month. Where the employment has begun or
ended in a calendar month, salary in respect of that month will be the
proportion of a normal month’s installments which the days of employment in that
month bear to the total days in the month.   6.5   The Company may withhold from
amounts payable under this Agreement all applicable taxes that are required to
be withheld by applicable laws or regulations.   7.   PENSION AND INSURANCE
BENEFITS   7.1   During his employment hereunder, the Executive shall be
entitled to participate in all employee benefit and perquisite plans and
programs made available to the Company’s senior level executives or to its
employees generally, as such plans or programs may be in effect from time to
time.   7.2   The Executive will be eligible for reimbursement of reasonable
expenses incurred in connection with his relocation from Bermuda to the UK. Such
relocation expenses will include the costs of Business Class airfares for the
Executive and his spouse, together with the costs of transportation of the
Executive and his spouse’s personal effects. For the avoidance of doubt all tax
payable on these costs shall be borne by the Company.   7.3   During his
employment hereunder, the Company shall (subject to the relevant insurers’ terms
and conditions) provide the Executive with:

  7.3.1   medical insurance;     7.3.2   permanent health insurance;     7.3.3  
personal accident insurance; and     7.3.4   Contract life insurance.

    The Board shall have the right to change the arrangements for the provision
of such benefits as it sees fit or, if in the reasonable opinion of the Board,
the Company is unable to secure any such insurance under the rules of any
applicable scheme or otherwise at reasonable rates to cease to provide any or
all of the insurances unless in either case the Executive or a member of his
family is at that time suffering from a medical condition which would entitle
them to benefits under the policy in question in which case the existing policy
is to be maintained in force by the Company or an alternative policy provided
which would provide the same benefit in relation to the medical condition in
question.   8.   EXPENSES

 



--------------------------------------------------------------------------------



 



    The Company shall reimburse to the Executive all traveling, hotel,
entertainment and other expenses properly and reasonably incurred by him in the
performance of his duties hereunder and properly claimed and vouched for in
accordance with the Company’s expense reporting procedure in force from time to
time.   9.   HOLIDAYS AND HOLIDAY PAY   9.1   The Executive shall be entitled to
an aggregate of 30 working days’ paid holiday per holiday year (in addition to
public holidays) in relation to his employment by the Company and, if
applicable, such additional days as are set out in the Company’s standard terms
and conditions of employment from time to time, during each holiday year to be
taken at such time or times as may be agreed with the Manager. Except as
otherwise provided in the Company’s holiday policy, the Executive may not carry
forward any unused part of his holiday entitlement to a subsequent holiday year
and the Executive shall not be entitled to any salary in lieu of untaken
holiday.   9.2   For the holiday year during which the Executive’s employment
hereunder commences or terminates he shall be entitled to such proportion of his
annual holiday entitlement as the period of his employment in each such holiday
year bears to one holiday year as set out in the Company’s holiday policy. Upon
termination of his employment for whatever reason, he shall, if appropriate, be
entitled to salary in lieu of any outstanding holiday entitlement.   10.  
DISABILITY OR DEATH   10.1   The Company reserves the right at any time to
require the Executive (at the expense of the Company) to be examined by a
medical adviser nominated by the Company and the Executive consents to the
medical adviser disclosing the results of the examination to the Company and
shall provide the Company with such formal consents as may be necessary for this
purpose.   10.2   If the Executive shall be prevented by illness, accident or
other incapacity from properly performing his duties hereunder he shall report
this fact forthwith to the Company Secretary’s office and if he is so prevented
for seven or more consecutive days he shall if required by the Company provide
an appropriate doctor’s certificate.   10.3   If the Executive shall be absent
from his duties hereunder owing to illness, accident or other incapacity duly
certified in accordance with the provisions of clause 10.2 he shall be paid his
full remuneration for any period of absence of up to a maximum of 26 weeks in
aggregate in any period of 52 consecutive weeks and thereafter, subject to the
provisions of clause 17, to such remuneration (if any) as the Board shall in its
absolute discretion allow provided that the Company may not terminate the
employment of the Executive under this clause without his consent at a time when
he is unable to perform his duties through illness if the consequence of such
termination would be to deprive him of any benefits that would otherwise be
payable to him under the provisions of any permanent health insurance policy
taken out by the Company.   10.4   In the event that the Executive’s employment
is terminated due to his death, his estate or his beneficiaries, as the case may
be, shall be entitled to: (a) salary at his Salary Rate up to and including the
end of the month in which his death occurs, (b) the annual incentive award, if
any, to which the Executive would have been entitled to pursuant to Clause 6.2

 



--------------------------------------------------------------------------------



 



    for the year in which the Executive’s death occurs, multiplied by a
fraction, the numerator of which is the number of days that the Executive was
employed during the applicable year and the denominator of which is 365, and
(c) the unpaid balance of all previously earned cash bonus and other incentive
awards with respect to performance periods which have been completed, all of
which amounts shall be payable in a lump sum in cash within 30 days after his
death, except that the pro-rated incentive award shall be payable when such
award would have otherwise been payable had the Executive not died.   11.  
CONFIDENTIAL INFORMATION   11.1   Except as otherwise provided in this Section,
the Executive shall not during his employment hereunder or at any time after his
termination for any reason whatsoever disclose to any person whatsoever or
otherwise make use of any Confidential Information.   11.2   As used in this
Section, the term “Confidential Information” shall mean any confidential or
secret information which he has or may have acquired in the course of his
employment relating to Holdings or any other Group Company or any customers or
clients of the Holdings or any other Group Company, including without limiting
the generality of foregoing:

  11.2.1   confidential or secret information relating to the past, current or
future business, finances, activities and operations of Holdings or any other
Group Company;     11.2.2   confidential or secret information relating to the
past, current or future business, finances, activities and operations of any
third party to the extent that such information was obtained by Holdings or any
other Group Company pursuant to a confidentiality agreement;

    but shall not include information that is generally known to, or recognised
as standard practice in, the industry in which the Company is engaged unless
such information is known or recognised as a result of the Executive’s breach of
this covenant.   11.3   The Executive will only use Confidential Information for
the benefit of Holdings or any other Group Company in the course of his
employment and shall at all times exercise all due care and diligence to prevent
the unauthorised disclosure or use of Confidential Information.   11.4   In the
event that the Executive becomes compelled by a court or administrative order to
disclose any of the Confidential Information other than as permitted pursuant to
this Section, he will provide prompt notice to Holdings so that Holdings may
seek a protective order or other appropriate remedy. In the event that Holdings
fails to seek, or seeks and fails to obtain, such a protective order or other
protective remedy, the Executive will furnish only that portion of the
Confidential Information that, in the opinion of his counsel, he is legally
required to furnish.   12.   COPYRIGHT AND DESIGNS   12.1   The Executive hereby
assigns to the Company all present and future copyright, design rights and other
proprietary rights if any for the full term thereof throughout the world in
respect of all works originated by him at any time during the period of his
employment

 



--------------------------------------------------------------------------------



 



    by the Company or any other Group Company whether during the course of his
normal duties or other duties specifically assigned to him (whether or not
during normal working hours) either alone or in conjunction with any other
person and in which copyright or design rights may subsist except only those
designs or other works written, originated, conceived or made by him wholly
unconnected with his service hereunder.   12.2   The Executive agrees and
undertakes that he will execute such deeds or documents and do all such acts and
things as may be necessary or desirable to substantiate the rights of the
Company in respect of the matters referred to in this Clause. To secure his
obligation under this Agreement the Executive irrevocably appoints the Company
to be his attorney in his name and on his behalf to execute such deeds or
documents and do all such acts and things as may be necessary or desirable to
substantiate the rights of the Company in respect of the matters referred to in
this Clause.   12.3   The Executive hereby irrevocably waives all moral rights
that he had or may have in any of the works referred to in Clause 12.1, subject
to the exception therein.   13.   GRATUITIES AND CODES OF CONDUCT   13.1   The
Executive shall comply with all codes of conduct from time to time adopted by
the Board.   13.2   The Executive shall not, except in accordance with the
Company’s Gift and Hospitality Policy and any other code of conduct adopted by
the Board or with the prior written consent of the Board, directly or indirectly
accept any commission, rebate, discount, gratuity or gift, in cash or in kind
from any person who has or is likely to have a business relationship with the
Company or any other Group Company and shall notify the Company upon acceptance
by the Executive of any commission, rebate, discount, gratuity or gift in
accordance with the Company’s Gift and Hospitality Policy or any such code of
conduct from time to time.   14.   RESTRICTIVE COVENANTS   14.1   For the
purpose of this Clause:       “the Business” means the business of the Group or
any Group Company at the date of termination of the Executive’s employment with
which the Executive has been concerned to a material extent at any time in the
Relevant Period;       references to the “Group” and “Group Companies” shall
only be reference to the Group and Group Companies in respect of which the
Executive has carried out material duties in the Relevant Period;      
“Relevant Period” shall mean the period of 24 months immediately preceding the
date on which the Restricted Period defined in clause 14.3 commences or the date
on which the Company seeks to enforce the restriction in question;      
“Restricted Person” shall mean any person who or which has at any time during
the Relevant Period done business with the Company or any other Group Company as
customer or client or consultant and whom or which the Executive shall have had

 



--------------------------------------------------------------------------------



 



    personal dealings with, contact with or responsibility for (each, in a
business or commercial capacity) during the Relevant Period;       “Key
Employee” shall mean any person who at the date of termination of the
Executive’s employment is employed or engaged by the Company or any other Group
Company with whom the Executive has had material contact during the Relevant
Period and (a) is employed or engaged in the capacity of Manager, Underwriter or
otherwise in a senior capacity or in any other capacity as may be agreed in
writing between the Executive Committee and the Executive from time to time
and/or (b) is in the possession of Confidential Information and/or (c) is
directly managed by or reports to the Executive.   14.2   The Executive
covenants with the Company that he will not in connection with the carrying on
of any business in competition with the Business during his employment or any
Restricted Period applicable upon the termination of the Executive’s employment
(as defined in clause 14.3) without the prior written consent of the Board
either alone or jointly with or on behalf of any person directly or indirectly:

  14.2.1   canvass, solicit or approach or cause to be canvassed or solicited or
approached for orders in respect of any services provided and/or any products
sold by the Company or any other Group Company any Restricted Person;     14.2.2
  solicit or entice away or endeavour to solicit or entice away from the Company
or any other Group Company any Key Employee;     14.2.3   be employed, engaged,
interested in or concerned with any business or undertaking which is engaged in
or carries on business in the United Kingdom, Bermuda or the USA which is or is
about to be in competition with the Business;

14.3   The length of the Restricted Period depends upon the circumstances in
which the Executive’s employment terminates as follows:-

  14.3.1   if the Executive serves 12 months’ notice to terminate his employment
without Good Reason under clause 18.2 the Restricted Period shall be a period of
12 months (or 18 months in respect of clause 14.2.2 only) from the date on which
notice is served which period shall run concurrently with the 12 month notice
period irrespective of whether the Executive is working his notice, on garden
leave or his employment has terminated prior to the expiry of the notice period
as a result of the Company making a payment pursuant to clause 19.2 within the
time period specified in that clause;     14.3.2   if the Company serves notice
to terminate the Executive’s employment without Cause under clause 17 the
Restricted Period shall be a period of 6 months from the date on which notice is
served by the Company which period shall run concurrently with the 12 month
notice period irrespective of whether the Executive is working his notice, on
garden leave or his employment has terminated prior to the expiry of the notice
period as a result of the Company making a payment pursuant to clause 19.2
within the time period specified in that clause;     14.3.3   if the Executive
serves immediate notice to terminate his employment with Good Reason under
clause 18.1 the Restricted Period shall be 6 months from the date

 



--------------------------------------------------------------------------------



 



    of termination provided the Executive is paid the payment due under clause
19.2 within the time period specified in that clause;     14.3.4   if the
Company serves immediate notice to terminate the Executive’s employment with
Cause under clause 16.1 the Restricted Period shall be 6 months from the date of
termination provided the Company complies with clause 16.1;

14.4   The covenants contained in Clauses 14.2.1, 14.2.2 and 14.2.3 are intended
to be separate and severable and enforceable as such. It is expressly understood
and agreed that although the Executive and the Company consider the restrictions
contained in this Clause 14 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Agreement is an unenforceable restriction
against the Executive, the provisions of this Agreement shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
  14.5   The Executive acknowledges and agrees that the Company’s remedies at
law for a breach of any of the provisions of Clauses 11, 12 or 14 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach. In recognition of this fact, the Executive agrees that, in the event of
such a breach, in addition to any remedies at law, the Company, without posting
any bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.   15.   TERMINATION BY
RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL   15.1   If the employment of
the Executive hereunder shall be terminated solely by reason of the liquidation
of any Group Company for the purposes of amalgamation or reconstruction or as
part of any arrangement for the amalgamation of the undertaking of such Group
Company not involving liquidation (in each case, other than a “Change in
Control”, as defined below) and the Executive shall be offered employment with
the amalgamated or reconstructed company on the same terms as the terms of this
Agreement, the Executive shall have no claim against the Company or any Group
Company in respect of the termination of his employment by the Company.   15.2  
If the employment of the Executive hereunder shall be terminated by the Company
without Cause or by the Executive with Good Reason within the six-month period
prior to a Change in Control or within the two-year period after a Change in
Control, in addition to the benefits provided in Clause 19.2, the Executive
shall be entitled to the following benefits: other than share options and other
equity based awards granted in 2004 and 2005, which shall vest and be
exercisable in accordance with the terms of their grant agreements, all share
options and other equity -based awards shall immediately vest and remain
exercisable for the remainder of their terms.





--------------------------------------------------------------------------------



 



    For purposes of this Agreement, “Change in Control” shall have the same
meaning as under the Aspen Insurance Holdings 2003 Share Incentive Plan as in
effect as of the date hereof.   16.   TERMINATION OF EMPLOYMENT BY THE COMPANY
FOR CAUSE   16.1   The Company, without prejudice to any remedy which it may
have against the Executive for the breach or non-performance of any of the
provisions of this Agreement, may by notice in writing to the Executive
forthwith terminate his employment for “Cause”. In the event the Company
terminates the Executive’s employment for Cause, the Executive shall be entitled
to salary at his Salary Rate through the date of termination.       For purposes
of this Agreement, “Cause” shall mean circumstances where the Executive:

  (a)   becomes bankrupt or becomes the subject of an interim order under the
Insolvency Act 1986 or makes any arrangement or composition with his creditors;
or     (b)   is convicted of any criminal offence (other than an offence under
road traffic legislation in the United Kingdom or elsewhere for which a penalty
other than imprisonment is imposed); or     (c)   is guilty of any serious
misconduct, any conduct tending to bring the Company or any other Group Company
or himself into disrepute, or any material breach or non-observance of any of
the provisions of this Agreement, or conducts himself in a way which is
materially prejudicial or calculated to be materially prejudicial to the
business of the Group; or     (d)   is disqualified from being a director of any
company by reason of an order made by any competent court; or     (e)   is
guilty of any repeated breach or non-observance of any code of conduct or fails
or ceases to be registered (where such registration is, in the reasonable
opinion of the Board, required for the performance of his duties) by any
regulatory body in the United Kingdom or elsewhere.

17.   TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE   17.1   The
Company may terminate the employment of the Executive at any time during the
employment hereunder without Cause by either (i) giving to the Executive
12 months’ prior notice in writing; or (ii) terminating the employment of the
Executive immediately and paying the Executive in lieu of the notice to which he
would have otherwise been entitled under (i) above (which payment in lieu shall
be deemed to be included within the Severance Payment referred to in Clause
19.2) provided that the Company may not terminate the employment of the
Executive under this clause without his consent at a time when he is unable to
perform his duties through illness if the consequence of such termination would
be to deprive him of any benefits that would otherwise be payable to him under
the provisions of any permanent health insurance policy taken out by the
Company.   18.   TERMINATION OF EMPLOYMENT BY THE EXECUTIVE





--------------------------------------------------------------------------------



 



18.1   The Executive shall have the right to terminate his employment at any
time for Good Reason by immediate notice if, following submission of the written
notice by the Executive to the Company detailing the events alleged to
constitute Good Reason in accordance with this Clause, the Company shall have
failed to cure such events within the 30 day period following submission of such
notice. For purposes of this Agreement, “Good Reason” shall mean (i) a reduction
in the Executive’s annual base salary or annual bonus opportunity, or the
failure to pay or provide the same when due, (ii) a material diminution in the
Executive’s duties, authority, responsibilities or title, or the assignment to
the Executive of duties or responsibilities which are materially inconsistent
with his positions, (iii) the removal of the Executive from the position
described in Clause 3; (iv) the Company’s requiring the Executive to be based at
any office or location more than fifty (50) miles from the Executive’s office as
of the date hereof; or (v) any other fundamental breach of this Agreement;
provided, however, that no such event(s) shall constitute “Good Reason” unless
the Company shall have failed to cure such event(s) within 30 days after receipt
by the Company from the Executive of written notice describing in detail such
event(s).   18.2   The Executive shall have the right to terminate his
employment at any time without Good Reason upon giving 12 months’ prior written
notice to the Company.   18.3   If the Executive gives notice to terminate his
employment without Good Reason under Clause 18.2 or if the Executive seeks to
terminate his employment without Good Reason and without the notice required by
Clause 18.2 or the Company gives notice to terminate the Executive’s employment
under Clause 17.1(i), then provided the Company continues to provide the
Executive with the salary and contractual benefits in accordance with this
Agreement, the Company has, at its discretion, the right for the period (the
“Garden Leave Period”) then outstanding until the date of the termination of the
Executive’s employment:

  (a)   to exclude the Executive from any premises of the Company or any Group
Company and require the Executive not to attend at any premises of the Company
or any Group Company; and/or     (b)   to require the Executive to carry out no
duties; and/or     (c)   to require the Executive not to communicate or deal
with any employees, agents, consultants, clients or other representatives of the
Company or any other Group Company; and/or     (d)   to require the Executive to
resign with immediate effect from any offices he holds with the Company or any
other Group Company (and any related trusteeships); and/or     (e)   to require
the Executive to take any holiday which has accrued under clause 9 during the
Garden Leave Period.

    The Executive shall continue to be bound by the duties set out in Clause 5
(insofar as they are compatible with being placed on garden leave), the
restrictions set out in Clause 14.2 and all duties of good faith and fidelity
during the Garden Leave Period.





--------------------------------------------------------------------------------



 



18.4   If the Executive is required to take garden leave under clause 18.3 the
Company will during this time (where the Company has served notice to terminate
his employment Without Cause under clause 17.1(i) but not otherwise) pay to the
Executive an annual incentive award equal to the lesser of (x) the target annual
incentive award for the year in which notice was served and (y) the average
annual incentive awards received by the Executive in the prior three years (or
if less the number of prior years in which the Executive was employed by the
Company) multiplied by a fraction, the numerator of which is the number of days
that the Executive was on garden leave and the denominator of which is 365 such
award to be paid on the completion of garden leave.   19.   OBLIGATIONS UPON
TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS   19.1   Upon the
termination of his employment hereunder for whatever reason the Executive shall:

  (a)   forthwith tender his resignation as a Director of the Company and of any
other Group Company without compensation, but without prejudice to any other
rights which he may have under this Agreement. To secure his obligation under
this Agreement the Executive irrevocably appoints the Company to be his attorney
in his name and on his behalf to sign any documents and do any things necessary
to give effect thereto, if the Executive shall fail to sign or do the same
himself;     (b)   deliver up to the Company all keys, credit cards,
correspondence, documents, specifications, reports, papers and records
(including any computer materials such as discs or tapes) and all copies thereof
and any other property (whether or not similar to the foregoing or any of them)
belonging to the Company or any other Group Company which may be in his
possession or under his control, and (unless prevented by the owner thereof) any
such property belonging to others which may be in his possession or under his
control and which relates in any way to the business or affairs of the Company
or any other Group Company or any supplier, agent, distributor or customer of
the Company or any other Group Company, and he shall not without written consent
of the Board retain any copies thereof;     (c)   if so requested send to the
Company Secretary a signed statement confirming that he has complied with Clause
19.1(b); and     (d)   not at any time make any untrue or misleading oral or
written statement concerning the business and affairs of the Company or any
other Group Company or represent himself or permit himself to be held out as
being in any way connected with or interested in the business of the Company or
any other Group Company (except as a former employee for the purpose of
communicating with prospective employers or complying with any applicable
statutory requirements).

19.2   In the event of a termination of Executive’s employment hereunder by the
Executive with Good Reason or by the Company without Cause (other than by reason
of death), the Executive shall be entitled to (a) salary at his Salary Rate
through the date in which his termination occurs; (b) the lesser of (x) the
target annual incentive award for the year in which the Executive’s termination
occurs, and (y) the average of the annual incentive





--------------------------------------------------------------------------------



 



    awards received by the Executive in the prior three years (or, if less the
number of prior years in which the Executive was employed by the Company),
multiplied by a fraction, the numerator of which is the number of days that the
Executive was employed during the applicable year and the denominator of which
is 365; (c) subject to Clause 19.3below, the sum of (x) the Executive’s highest
Salary Rate during the term of this Agreement and (y) the average bonus under
the Company’s annual incentive plan actually earned by the Executive during the
three years (or number of complete years employed by the Company, if fewer)
immediately prior to the year of termination (the sum of (x) and (y) hereafter
referred to as the “Severance Payment”), and (d) the unpaid balance of all
previously earned cash bonus and other incentive awards with respect to
performance periods which have been completed, but which have not yet been paid,
all of which amounts shall be payable in a lump sum in cash within 30 days after
his termination. In the event that the Company terminates the Executive’s
employment without Cause under the provisions of Clause 17.1(ii) the parties
acknowledge that the Severance Payment will be inclusive of the Executive’s
rights to be paid in lieu of the 12 months’ notice period to which he is
entitled under that Clause.   19.3   In the event that the Executive’s
employment is terminated by the Company without Cause under the provisions of
Clause 17.1 (i) and the Company exercises all or any of its rights under Clause
18.3 during the 12 months’ notice period, the Severance Payment shall be reduced
by a sum equal to the total salary and bonus payments received by the Executive
during the Garden Leave Period.   19.4   Upon any termination of employment, the
Executive shall be entitled to (a) any expense reimbursement due to him and
(b) other benefits (if any) in accordance with the applicable plans and programs
of the Company.   19.5   In the event of any termination of employment under
this Agreement, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that he may obtain.   20.   EFFECT OF TERMINATION OF THIS AGREEMENT  
    The expiry or termination of this Agreement however arising shall not
operate to affect any of the provisions hereof which are expressed to operate or
have effect thereafter and shall not prejudice the exercise of any right or
remedy of either party accrued beforehand.   21.   GENERAL RELEASE      
Notwithstanding any provision herein to the contrary, prior to payment of any
amount pursuant to Clauses 15.2 and 19.2, the Executive shall execute a valid
general release, in the form attached hereto (except to the extent that the
Company considers that a change in law or any current practice existing at the
date of termination requires a modification to such release), pursuant to which
the Executive shall release the Group and its shareholders, directors, officers,
employees and agents, to the maximum extent permitted by law, from any and all
claims the Executive may have against the Group that relate to or arise out of
the Executive’s employment or termination of employment, except such claims
arising under this Agreement.   22.   OTHER TERMS AND CONDITIONS





--------------------------------------------------------------------------------



 



22.1   The Executive’s period of continuous employment which began on 1st
July 1989 shall be recognised by the Company.   22.2   The Company shall
maintain a directors’ and officers’ liability insurance policy covering the
Executive which is no less favorable than the policy covering other senior
executive officers of the Company. In addition, the Company expressly
acknowledges that the Executive is in the class of individuals entitled to be an
“Indemnified Person” (as such term is defined in the Amended and Restated
Bye-Laws of the Company (the “Bye-Laws”)). As such, the Executive shall be
entitled to the greatest of any and all protections regarding indemnity,
insurance and advancement and reimbursement of expenses provided under the
Bye-Laws as in existence on the date hereof, the directors’ and officers’ policy
described above, or such greater protection as may be provided under applicable
law, provided, however, that if the Bye-Laws are amended after the date hereof,
and, as amended, they provide greater benefits than the existing Bye-Laws, the
Executive shall be entitled to such greater benefits.   22.3   In the event that
a new Bermuda work permit is required to enable the Executive to take up his new
position, and the Company is unable to obtain such a permit (other than by
reason of an action by the Executive) within 6 months after the Executive was
scheduled to take on his new position, then the Company will use reasonable
efforts to provide the Executive with alternative employment in Bermuda or the
United Kingdom with the Company or one of its Affiliates at a level commensurate
with the proposed role of Chairman, AIL. If the Company is unable to do so, then
the Executive’s employment with the Company will be terminated by mutual
agreement, but the Executive will receive the financial benefits of this
contract on the same terms as if he had been terminated without Cause.   23.  
NOTICES       Any notice to be given hereunder shall be in writing. Notice to
the Executive shall be sufficiently served by being delivered personally to him
or be being sent by first class post addressed to him at his usual or last known
place of residence, Notice to the Company shall be sufficiently served by being
delivered to the Company Secretary or by being sent by first class post to the
registered office of the Company. Any notice if so posted shall be deemed served
upon the third day following that on which it was posted.   24.   PREVIOUS AND
OTHER AGREEMENTS       This Agreement shall take effect in substitution for all
previous agreements and arrangements (whether written, oral or implied) between
the Company and the Executive (including, without limitation, the Original
Agreement) relating to his employment which shall be deemed to have been
terminated by mutual consent with effect from the commencement of this
Agreement.   25.   ENTIRE AGREEMENT/AMENDMENT       This Agreement contains the
entire understanding of the parties with respect to the employment of the
Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not

 



--------------------------------------------------------------------------------



 



    be altered, modified, or amended except by written instrument signed by the
parties hereto.   26.   ASSIGNMENT       This Agreement, and all of the
Executive’s rights and duties hereunder, shall not be assignable or delegable by
the Executive. Any purported assignment or delegation by the Executive in
violation of the foregoing shall be null and void ab initio and of no force and
effect. This Agreement may be assigned by the Company to a person or entity that
is the successor in interest to substantially all of the business operations of
the Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor person or
entity. Failure by such successor of the Company to expressly assume this
Agreement shall constitute an event of “Good Reason”, entitling Executive to the
Benefits set forth in Clause 15 or 19, as applicable.   27.   SEVERABILITY      
In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.   28.   SUCCESSORS/BINDING AGREEMENT       This
Agreement shall inure to the benefit of and be binding upon personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees of the parties hereto.   29.   CO-OPERATION       During
employment by the Company and thereafter, the Executive shall provide his
reasonable co-operation in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
the Executive’s employment; provided, however, that after the Executive’s
employment by the Company has ended, (i) any request for such co-operation shall
accommodate the demands of the Executive’s then existing schedule and (ii) if
any such request will involve more than a de minimis amount of the Executive’s
time, the Executive shall be entitled to reasonable compensation therefor.   30.
  GOVERNING LAW       English law shall apply to this Agreement.   31.  
COUNTERPARTS       This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS whereof this Agreement has been duly executed and delivered as a deed
the day and year first before written.

     
SIGNED as a Deed
   
and DELIVERED by
   
JULIAN MICHAEL CUSACK
  /s/ Julian Cusack
in the presence of:
   
 
   
Witness Signature:
  /s/ Michael Cain
Witness Name:
  Michael Cain
Witness Address:
  34 Crofton Lane, Orpington,

  UK
Witness Occupation:
  Solicitor

                                 

              ASPEN INSURANCE UK
  SERVICES LIMITED           By:   /s/ Richard Houghton               Name:  
Richard Houghton        Title:   Director   

 



--------------------------------------------------------------------------------



 



         

DATED _____________________
ASPEN INSURANCE UK SERVICES LIMITED
and
JULIAN MICHAEL CUSACK
 
SEVERANCE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made as of the           day of             [20[ ]]
BETWEEN:

(1)  
ASPEN INSURANCE UK SERVICES LIMITED (Registered in England No. 1184193), 30
Fenchurch St, London, EC3M 3BD, England (the “Company”); and
  (2)  
JULIAN MICHAEL CUSACK of Baywatch, 8 Williamsville Drive, Southampton, Bermuda
(hereinafter referred to as the “Executive”).

IT IS AGREED AS FOLLOWS:

1.  
INTERPRETATION
  1.1  
In this Agreement:

         
 
 
“Affiliate”
 
means any entity directly or indirectly controlling, controlled by, or under
common control with the Company; or any other entity designated by the Board in
which the Company or an Affiliate has an interest.
 
 
 
 
 
 
 
“Board”
 
means the Board of Directors of the Company from time to time;
 
 
 
 
 
 
 
“Group”
 
means the Company and its Affiliates (and “Group Company” means the Company or
any one of its Affiliates).;
 
 
 
 
 
 
 
“Holdings”
 
means Aspen Insurance Holdings Limited, a Bermuda limited company, the ultimate
holding company of the Company and its Affiliates;
 
 
 
 
 
 
 
“Option Agreement”
 
means the nonqualified share option agreement entered into by the Executive and
the Company on 20 August 2003; and
 
 
 
 
 
 
 
“Service Agreement”
 
shall mean the service agreement entered into between the Executive and the
Company dated [ ], as subsequently amended.

2.  
TERMINATION DATE
     
The Executive’s employment with the Company [will end][ended] on [date] (the
“Termination Date”).
  3.  
PAYMENT OF SALARY ETC

 



--------------------------------------------------------------------------------



 



   
The Company will continue to provide the Executive with his salary and all other
contractual benefits up to the Termination Date in the normal way. Within
14 days of the Termination Date the Company will also pay the Executive in
respect of his accrued but untaken holiday (less such deductions for income tax
and national insurance as are required by law).
  4.  
TERMINATION SUMS
     
Subject to the Executive agreeing to all of the conditions set out below, and
receipt by the Company of a copy of this Agreement signed by the Executive and
the attached certificate signed by the Executive’s legal adviser, the Company
will pay the Executive the following sums:

  (i)  
£[appropriate figure to be inserted] in respect of the Executive’s entitlement
to an annual incentive award for the year in which the termination of the
Executive’s employment with the Company occurs, as calculated in accordance with
Clause 19.2 (b) of the Service Agreement;
    (ii)  
the sum of £[appropriate figure to be inserted] in respect of the Executive’s
entitlement to a Severance Payment, as calculated and defined in accordance with
Clauses 19.2(c) and 19.3 of the Service Agreement; and
    (iii)  
the sum of £[appropriate figure to be inserted] in respect of the Executive’s
entitlement to the unpaid balance of all previously earned cash bonus and other
incentive awards with respect to performance periods which have been completed
as at the Termination Date but not yet paid, as calculated in accordance with
Clause 19.2(d) of the Service Agreement.

   
The sums set out in (i) to (iii) above will be subject to such deductions for
income tax and national insurance as are required by law and will be paid to the
Executive within [14] days of the date of signature by him of this Agreement and
signature by his legal adviser of the attached certificate. Payment will be made
by transfer to the Executive’s bank account.

5.  
SHARE OPTIONS
     
[The Company confirms that:

  (a)  
with respect to share options issued under the Option Agreement; notwithstanding
any provision in the Option Agreement to the contrary, the Shares underlying the
Time Option (as defined in the Option Agreement) vested and became exercisable
on 31 December 2006; and it is agreed that the Shares underlying the
Performance-Accelerated Option (as defined in the Option Agreement) that remain
unvested at the date of this Agreement shall continue to vest and become
exercisable in accordance with the provisions of clause 2(b) of the Option
Agreement notwithstanding the termination of the Executive’s employment; and
    (b)  
with respect to other share options, the extent to which share options held by
the Executive as at the Termination Date shall be exercisable following the
Termination Date will be determined solely in accordance with terms of the

 



--------------------------------------------------------------------------------



 



     
agreements under which such share options were granted.] or [Other than in
relation to share options granted to the Executive in 2004 and 2005, the Company
confirms that all share options granted to the Executive have vested and will
remain exercisable for the remainder of their terms.]1

6.  
WAIVER OF CLAIMS
     
The Executive accepts the terms set out in this Agreement in full and final
settlement of all and any claims that he has or may have against the Company,
the Board, Holdings or any other Group Company or any of its or their current or
former shareholders, directors, officers, employees or agents, whether
contractual (whether known or unknown, existing now or in the future), statutory
or otherwise, arising out of or in connection with his employment with the
Company or the termination of his employment and his directorship of the Company
and any Group Company or his resignation therefrom. The Executive also agrees to
waive irrevocably and release the Company, the Board and all Group Companies
(and all of its or their current or former shareholders, directors, officers,
employees or agents) from and against any claims whether contractual (whether
known or unknown, existing now or in the future), statutory or otherwise,
arising out of or in connection with his employment with the Company or the
termination of his employment and his directorship of the Company and any Group
Company or his resignation therefrom. This waiver shall not apply in relation to
any claim relating to his pension rights that have accrued up to the Termination
Date.
  7.  
CONFIRMATION OF NO BREACHES
     
The Executive confirms and warrants to the Company that he has not at any time
during his employment committed a fundamental breach of the terms of the Service
Agreement.
  8.  
SATISFACTION OF STATUTORY CONDITIONS
     
The Executive is aware of his rights under the Employment Act 2000 and the Human
Rights Amendment Act 1987 and has informed the Company of any and all claims
that he might seek to bring arising from his employment or termination of
employment. This agreement relates to his claims under the Employment Act 2000
and the Human Rights Amendment Act 1987.
     
Second alternative to be used in the event of qualifying termination in
connection with a Change of Control under Clause 15.2 of the Service Agreement.
  9.  
RESIGNATION OF DIRECTORSHIP
     
At the same time as executing this Agreement the Executive will resign with
immediate effect from his directorship of the Company and from all directorships
and offices held with other Group Companies (and all related trusteeships) by
signing and delivering the attached letters of resignation.
  10.  
POST-TERMINATION RESTRAINTS
     
The Executive acknowledges that the provisions of Clause 11 (Confidentiality)
and Clause 14 (Restrictive Covenants) of the Service Agreement will (to the
extent that they are applicable in the circumstances of the termination of the
Executive’s employment

 



--------------------------------------------------------------------------------



 



   
with the Company) remain in full force and effect notwithstanding the
termination of his employment.
  11.  
RETURN OF COMPANY PROPERTY
     
Before any payment under Clause 4 above is made, the Executive will, in
accordance with Clause 19.1(b) of the Service Agreement, deliver up to the
Company all vehicles, keys, credit cards, correspondence, documents,
specifications, reports, papers and records (including any computer materials
such as discs or tapes) and all copies thereof and any other property (whether
or not similar to the foregoing or any of them) belonging to the Company or any
other Group Company which may be in his possession or under his control, and
(unless prevented by the owner thereof) any such property belonging to others
which may be in his possession or under his control and which relates in any way
to the business or affairs of the Company or any other Group Company or any
supplier, agent, distributor or customer of the Company or any other Group
Company, and he confirms that he has not retained any copies thereof.
  12.  
CONFIDENTIALITY
     
Save by reason of any legal obligation or to enforce the terms of this letter,
the parties will not:

  (a)  
disclose the existence or terms of this Agreement to anyone (other than to their
professional advisers, the relevant tax authorities or any other competent
authority or in the case of the Executive, to his spouse);
    (b)  
directly or indirectly disseminate, publish or otherwise disclose (or allow to
be disseminated, published or otherwise disclosed) by any means (whether oral,
written or otherwise) or medium (including without limitation electronic, paper,
radio or television) any information directly or indirectly relating to the
termination of the Executive’s employment; or
    (c)  
make any derogatory or disparaging comments about the other or in the case of
the Executive in relation to the Company, any Group Company or any of its or
their shareholders, directors, officers, employees or agents.

13.  
NO ADMISSION OF LIABILITY
     
This agreement is made without any admission on the part of the Company or any
Group Company that it has or they have in any way breached any law or regulation
or that the Executive has any claims against the Company or any Group Company.
  14.  
TAX INDEMNITY
     
The Executive hereby agrees to be responsible for the payment of any tax and
employee’s national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employee’s
national insurance contributions deducted or withheld by the Company in paying
the sums to the Executive). The Executive further agrees to indemnify the
Company and all Group Companies and keep them indemnified on an ongoing basis
against any claim or demand which is made by any competent

 



--------------------------------------------------------------------------------



 



   
taxation authority against the Company or any Group Company in respect of any
liability of the Company or any Group Company to deduct an amount of tax or an
amount in respect of tax or any employee’s national insurance contributions from
the payments made and benefits provided under this Agreement, including any
related interest or penalties imposed by any competent taxation authority.
  15.  
ENTIRE AGREEMENT
     
This letter sets out the entire agreement between the Executive and the Company
and, save as set out in Clauses 5 and 10 above, supersedes all prior
arrangements, proposals, representations, statements and/or understandings
between the Executive, the Company and any Group Company.
  16.  
APPLICABLE LAW
     
This agreement is subject to English law and the exclusive jurisdiction of the
Bermuda courts.

 
Julian Michael Cusack
 
dated
 
For and on behalf of ASPEN INSURANCE UK SERVICES LIMITED
 
dated

 



--------------------------------------------------------------------------------



 



To the board of Directors
Aspen Insurance Holdings Limited
[date]
Dear Sirs
Aspen Insurance Holdings Limited (the “Company”)
I hereby irrevocably and unconditionally resign from the office of Director of
the Company with immediate effect, and I acknowledge and confirm that I have no
claim of whatsoever kind outstanding for compensation or otherwise against the
Company, its servants, officers, agents or employees in respect of the
termination of my appointment.
Yours faithfully

     
SIGNED as a DEED
  )
and DELIVERED
  )
by JULIAN MICHAEL CUSACK
  )
in the presence of:
  )

Witness signature:
Witness Name:
Witness address:
[note: separate individual similar letters of resignation should be produced for
any other Group companies of which the individual is a director]

